                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 MELISSA FUCHS and ERIC
 FUCHS,                                    Cause No: CV-19-47-BU-BMM
              Plaintiffs,

 vs.
                                           ORDER GRANTING UNOPPOSED
 OLD REPUBLIC INSURANCE                      MOTION TO DISMISS WITH
 COMPANY, GALLAGHER                                PREJUDICE
 BASSETT SERVICES, INC., and
 JOHN DOES 1-3,

              Defendants.

       Upon Plaintiffs’ Unopposed Motion to Dismiss With Prejudice and good

cause appearing, it is HEREBY ORDERED that this action is dismissed, with

prejudice, with each party to bear its own fees and costs.

       DATED this 2nd day of December, 2019.
